NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 19-3000
                                    _______________

                          JAVIER HERNANDEZ-MORALES,
                                        Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                           _______________

        On Petition for Review of an Order of the Board of Immigration Appeals
                              (Agency No. 205-829-343)
                           Immigration Judge: John B. Carle
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on July 7, 2020

                Before: McKEE, BIBAS, and FUENTES, Circuit Judges

                                (Filed: September 2, 2020)
                                    _______________

                                       OPINION*
                                    _______________



BIBAS, Circuit Judge.

    Litigants often dress up factual findings and discretionary decisions as constitutional

violations. But calling an issue constitutional does not make it so. Because the issues in



*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
this immigration appeal do not sound in due process, we will dismiss for lack of jurisdic-

tion.

   Javier Hernandez-Morales is a native and citizen of Mexico. He entered the United

States illegally in 1995. He and his wife are separated, but they share custody of their two

daughters, who are U.S. citizens. During the week, the daughters live with their father, who

rented an apartment in a well-regarded school district so they could go to school there. He

has had a successful career as a chef, working at the same restaurant for fifteen years and

rising to become a supervisor. But his record is checkered, as he was convicted of simple

assault on his wife and of driving under the influence.

   After his assault conviction, the Government began proceedings to remove Hernandez-

Morales. He conceded removability but sought cancellation of removal. 8 U.S.C. § 1229b.

The immigration judge denied his application, finding that he was ineligible because his

removal would not cause his daughters “exceptional and extremely unusual hardship.”

§ 1229b(b)(1)(D). Even if he were eligible, the judge held, Hernandez-Morales would not

merit cancellation of removal because of his criminal convictions. Hernandez-Morales ap-

pealed to the Board of Immigration Appeals. The Board dismissed the appeal on the hard-

ship ground and did not reach his criminal record.

   We review the Board’s opinion, as well as the parts of the immigration judge’s opinion

adopted by the Board. Neema Patel v. Att’y Gen., 599 F.3d 295, 297 (3d Cir. 2010). We

review issues of law and constitutional claims de novo. Dutton-Myrie v. Att’y Gen., 855

F.3d 509, 515 (3d Cir. 2017).




                                             2
    We lack jurisdiction to review discretionary denials of relief under § 1229b. 8 U.S.C.

§ 1252(a)(2)(B)(i). And whether hardship is “exceptional and extremely unusual” “is a

quintessential discretionary judgment” over which we lack jurisdiction. Mendez-Mo-

ranchel v. Ashcroft, 338 F.3d 176, 178–79 (3d Cir. 2003) (quoting § 1229b(b)(1)(D)); ac-

cord Seemabahen Patel v. Att’y Gen., 619 F.3d 230, 232 (3d Cir. 2010). We also lack

jurisdiction to review the factual findings underlying a denial of § 1229b relief. Dutton-

Myrie, 855 F.3d at 515. But we retain jurisdiction over “constitutional claims or questions

of law.” § 1252(a)(2)(D). So to get review, Hernandez-Morales asserts two due process

violations. Neither is in fact a constitutional claim.

    First, Hernandez-Morales argues that the immigration judge’s “use of conjecture” vio-

lated due process. Pet’r’s Br. 8–9. He challenges the immigration judge’s finding that his

wife could take over his lease and keep their daughters in their current school. But a chal-

lenge to an agency’s factual findings raises no constitutional claim. See Cospito v. Att’y

Gen., 539 F.3d 166, 170 (3d Cir. 2008). Calling it a due process challenge does not make

it so.

    Second, Hernandez-Morales objects to how the immigration judge weighed his moral

character. Because the judge found “no dispute” that he had good moral character but then

denied relief based in part on his criminal convictions, he argues that the judge “created a

conflicted record” for the Board. App. 4, 7; Pet’r’s Br. 9. This too is not a constitutional

claim, but rather an unreviewable objection to the judge’s exercise of discretion. See Co-

spito, 539 F.3d at 170.




                                               3
   As a fallback, Hernandez-Morales argues that the judge’s and Board’s weighing of the

hardship factors raises at least a mixed question of law and fact. In Guerrero-Lasprilla v.

Barr, the Supreme Court considered whether, when reviewing an order of removal, a court

of appeals could review the application of equitable tolling’s due-diligence requirement to

“undisputed or established facts.” 140 S. Ct. 1062, 1067–68 (2020). The Court held that

we may do so under § 1252(a)(2)(D). Id. at 1067. So Hernandez-Morales argues that we

may review de novo whether he satisfied § 1229b’s hardship requirement. But the facts

here about schooling are disputed. In any case, a disagreement about weighing hardship

factors is a discretionary judgment call, not a legal question. See Galeano-Romero v. Barr,

No. 19-9585, 2020 WL 4458998, at *4 (10th Cir. Aug. 4, 2020).

   Hernandez-Morales also errs in relying on our decision in Pareja v. Attorney General,

615 F.3d 180 (3d Cir. 2010). There, we remanded part of a case to determine whether the

Board had incorrectly required the petitioner to show hardship by applying “an impermis-

sible factor” at odds with § 1229b(b)(1)(D). Id. at 196–97. Here, however, Hernandez-Mo-

rales alleges no improper legal factor, but asks us only to reweigh the proper factors and

make our own judgment call. We may not do so. § 1252(a)(2)(B)(i).

                                       * * * * *

   “[A] party may not dress up a claim with legal clothing to invoke this Court’s jurisdic-

tion.” Pareja, 615 F.3d at 187. Hernandez-Morales does just that. We appreciate his and

his family’s plight. But because we lack jurisdiction to review his petition, we will

dismiss it.




                                            4